Citation Nr: 1518184	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-35 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1996 to February 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  In March 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript is of record.


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects that the Veteran's in-service left knee injuries were acute and transient, and a continuing permanent disability was not then present; a preponderance of such evidence fails to establish that the Veteran has been diagnosed with a left knee disability at any time during the pendency of the appeal.

2.  The Veteran does not have right ear hearing loss as defined by VA regulation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for right ear hearing loss have not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2011 of VA's duty to assist him in substantiating his claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in May 2012 nothing more is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claims being adjudicated herein.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise viewable on the Virtual VA and VBMS electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements and representative argument.  He has also provided testimony at a March 2014 Board hearing.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA Joint and Audio examinations in June 2011.  The Board finds that the examination reports are more than adequate, as they reflect a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Veteran has not alleged any prejudice caused by a deficiency in the VA Joint examination here, he has requested further examination of his left knee.  See March 2014 hearing transcript page 6.  The Board notes that the claim is being denied due to lack of a current disability - the June 2011 VA examination (to include radiological testing), revealed no current left knee pathology and the Veteran specifically stated that he had not sought treatment for a left knee disorder.  He has not indicated any outstanding pertinent records of current medical treatment or that his clinical picture has changed.  The Veteran's request does not provide a basis upon which to remand this claim for additional examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the left knee issue being decided herein has been met.  38 C.F.R. § 3.159(c)(4) (2014). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims decided herein under the VCAA.  No useful purpose would be served in remanding these matters for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.

Law and Analysis

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases, such as other organic diseases of the nervous system are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is a qualifying chronic disease under 38 C.F.R. § 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

I.  Left knee disability 

The Veteran seeks service connection for a left knee disability that he asserts is directly related to injuries sustained during his period of active duty service.  He testified that he hyperextended his left knee while running in September 2000 and later reinjured it in January 2001.  The Veteran alternately contends that his left knee disability was caused, or made worse, by his service-connected right knee condition.  See VA Form 21-4138, dated November 8, 2010 and March 2014 hearing transcript.  

The Board finds that the primary impediment to a grant of service connection is the absence of medical evidence of a current disability.  Here, the greater weight of the competent and credible evidence indicates that the Veteran has not been found to have a left knee disability at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service treatment records confirm the Veteran was treated for left knee pain in June 2000 after running.  It was noted that he had recently completed airborne school.  The clinical assessment was patellofemoral joint syndrome with tibial inflammation left greater than right.  There are no records of additional follow-up evaluations or clinical findings during the Veteran's remaining time in service to suggest that this episode constituted a chronic disease process or that provides a basis for a current diagnosis.  Although the Veteran has indicated a second left knee injury in January 2001, the remaining records show that no additional left knee injuries/trauma are documented.  Rather these records show that in February 2001, the Veteran was seen for right knee pain following mountain climbing training with no specific complaints or findings pertaining to the left knee.  It appears the Veteran continued to serve until his separation in 2010 without any further complaints or treatment.

There is also no indication that the Veteran had a need for continued or ongoing medical care due to any acute left knee symptoms in the immediate years after his separation from service in 2010.  Although he claims to now experience ongoing left knee pain and other problems, the Veteran has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for a left knee symptomatology of any kind.

In connection with his current claim, the Veteran underwent VA examination in June 2011.  The examiner reviewed the claims file, including service treatment records, noting the Veteran's in-service left knee injury in September 2000.  Although the Veteran was treated for a sprain/strain of the knee, there were no specific activity restrictions and he was not discharged because of any left knee problem.  The Veteran's current complaint was of left knee pain with excess work or squatting activities.  The examiner noted that on examination the left knee appeared normal with no abnormal contour or stance.  Extension was full to 0 degrees repetitively without problems and the Veteran could flex down to 140 degrees, both actively and passively.  With partial flexion and extension of the knee joint with weightbearing the Veteran complained of pain at 60 degrees of flexion and pain in his anterior patellar tendon area.  The knee joint was felt to be stable overall.  The patella was mobile with normal tracking and there was no crepitus with range of motion.  The Veteran had no ligamentous give or sign of any meniscal tear on McMurrays or Lachman manipulations and no effusion or specific point tenderness other than right over the patellar tendon.  Apprehension was negative.  The Veteran had a very slight pop sensation which the examiner noted was not uncommon for an exam of this type.  Following examination of the Veteran, the examiner determined that there was no objective evidence of left knee pathology found.

The remaining evidence of record consists of VA outpatient treatment records and VA examination reports dated from 2010 to 2012, which show that the Veteran's various orthopedic and psychiatric complaints have been the chief focus of his medical care.  He has not reported any left knee symptoms and no VA or private medical provider has independently diagnosed him with a left knee disability.

In this case, the Board finds that there is no medical evidence establishing that the Veteran suffers from a currently diagnosed left knee disability as a result of the injury during service.  There is no disputing the service treatment records that document treatment for left knee symptomatology following a run.  But merely establishing treatment for symptoms while in service is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).  The most probative evidence suggests that the Veteran's left knee injury completely resolved by the time of service discharge and that a continuing permanent disability was not then present.

Also, as has been noted, the post-discharge evidence of record does not contain any notation indicating a current diagnosis of a left knee disability.  The Veteran is competent to endorse ongoing symptoms of pain.  However pain, while the type of symptom capable of lay observation, is not equivalent to a diagnosis of an actual left knee disability.  He has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show any identifiable pathology of the left knee.  Moreover at the 2011 VA examination the examiner found no sufficient clinical evidence to warrant a diagnosis of left knee disability.  The examination report is unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  So, although the Veteran may indeed experience some sort of recurring left knee symptoms, in the absence of competent evidence which suggests that his left knee pain constitutes a chronic disability attributable to his in service injury, the Board has no basis on which to award service connection.

The Board recognizes that the U.S. Court of Appeals for Veterans Claims (Court) has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Because there was no left knee disorder diagnosed at any time since the claim was filed, and there remains no current evidence of such a claimed disorder, no valid claim for service connection exist.  Based on this evidentiary posture, service connection cannot be awarded.

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


II.  Right ear hearing loss

The Veteran seeks service connection for right ear hearing loss that he contends is directly related to excessive noise exposure during service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159. 

Turning to the evidence of record, the Board finds that there is no controversy as to whether the Veteran was exposed to noise trauma in service.  His DD-214 indicates that he served as an infantryman, a military occupational specialty (MOS) identified as one with a high or moderate probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  In addition, his service treatment records include in-service hearing conservation data sheets and reports of audiometric examinations of his hearing acuity presumably conducted as a result of his duty in hazardous noise areas.  Indeed, the AOJ previously conceded the Veteran's in-service noise exposure in its May 2012 grants of service connection for tinnitus and left ear hearing loss.  Thus, the Veteran's report of military noise exposure is credible and consistent with the circumstances of his service, and the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2014).  

So, the question remains as to whether the Veteran currently has right ear hearing loss that is associated with his conceded in-service noise exposure.  However a finding or diagnosis of right ear hearing loss is not shown in the Veteran's service treatment records.  There is also no medical evidence suggesting that sensorineural right hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2014).  In fact, there are no pertinent clinical records associated with the claims file until a June 2011 VA audio examination report.

At that time, pure tone thresholds for the right ear, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
10
LEFT
X
X
X
X
X

Speech audiometry revealed speech recognition ability of 100 percent in the right ear.  These test results indicate clinically normal hearing in the right ear and do not meet the criteria of disability under VA regulations.  38 C.F.R. § 3.385.  

In other words, these findings do not show a puretone threshold in any critical frequency was 40 decibels or greater, that three or more frequencies were 26 decibels or greater, or that the speech recognition score was less than 94 percent.  In fact, there are no audiology tests that establish a right ear hearing loss disability at any time during the appeal period.  McClain supra; Romanowsky supra.  Therefore the Veteran does not have right ear hearing loss for which service connection could be awarded for VA purposes.  See Sanchez-Benitez supra.  

The Veteran is competent to report the current sensation of decreased hearing acuity in the right ear, as that comes to him through his senses.  However, he is not competent to diagnosis right ear hearing loss or to opine that it meets the criteria for qualification as a disability for VA purposes.  That assessment is not simple in nature and in this case, requires specific audiometric testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). 

Accordingly, the preponderance of the evidence is against this claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for left knee disability is denied. 

Service connection for right ear hearing loss is denied.



____________________________________________
S. J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


